DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 10/11/2021 has been considered by the Examiner.

Terminal Disclaimer
The terminal disclaimer filed on 01/10/2022 and recorded in the IFW (DIST.E.FILE) disclaiming the terminal portion of any patent granted on reference Application Number 15/230,021 now US Patent 10,680,731 B2 is accepted. The terminal disclaimer was approved on 01/10/2022 and recorded in the IFW (DISQ.E.FILE).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The claims have been amended as indicated below:

2.	(Currently Amended) A media device comprising: 	memory; and 	a processor to execute computer readable instructions to:
generate a first report to transmit to a first computing device, the first report including a media identifier and an event identifier, the media identifier to identify media, the event identifier to identify a command performed by the media device; 	access a configuration file in response to the first report, the configuration file from the first computing device, the configuration file including the media identifier, the event identifier, a location associated with the media device, and time offset data, the time offset data including a time difference between a time zone of the media device and a reference time zone; and 	generate, based on the configuration file, a second report to transmit to a second computing device, the second report to include the media identifier, the event identifier and the time offset data.

3.	(Currently Amended) The media device of claim 2, wherein the processor is to include a location identifier in the first report, the location identifier to identify [[a]] the location [[of]] associated with the media device.
, a location associated with the media device, and time offset data, the time offset data including a time difference between a time zone of the media device and a reference time zone, the second report to include the media identifier, the event identifier and the time offset data; and 	transmit the second report to a second computing device.

10.	(Currently Amended) The non-transitory computer readable medium of claim 9, wherein the instructions cause the media device to include a location identifier in the first report, the location identifier to identify [[a]] the location [[of]] associated with the media device.



, a location associated with the media device, and time offset data, the time offset data including a time difference between a time zone of the media device and a reference time zone; and 	transmitting, from the media device, a second report to a second computing device different from the first computing device, the second report including the media identifier, the event identifier and the time offset data included in the configuration file.

17.	(Currently Amended) The method of claim 16, wherein the first report includes a location identifier to identify [[a]] the location [[of]] associated with the media device.







REASONS FOR ALLOWANCE
Claims 2-21 are allowed.
The following is an Examiner’s statement of reason for allowance:
Hannah et al. (US2003/0137453) teaches the use of triangulation techniques to compute the location of a mobile devices. In response to a location prompt, a wireless device can send a transmission to multiple access points that are within its range. The different times at which the transmission is received at different access points can be collected and forwarded to a server, which can compute the location of the wireless device using triangulation techniques. The access points can calibrate their own time bases from time services received from global position satellites. 
Majidimehr (US 7,058,720 B1) teaches customizing video or media content through a local system administrator such that client modules are configured to query for local content associated with a particular file and stream names. The local search replaces the original stream name with a stream name associated with a local area network. The modified configuration file of the client machines provisionally substitutes a local stream name for the original stream name linked to the central media server. If a local query script searching for selected content locally, results in an error response indicating the requested content is unavailable locally, then the provisional stream name is deleted and replaced with the original stream name. The original stream request for selected content, which was made to the central media or video server is accordingly implemented as a fallback.

Epstein (US 2006/0195838 A1) teaches a method and a system for providing copy-protected material with geographical marker based on a geographical region of the source copy. A variety of techniques are used to determine the geographic location of the rendering device, including the geographic location of the rendering device that produces the original copy. Preferably, each copy of the copy-protected material also includes an identifier of the rendering device that produced the copy, and subsequent renderings of copies by the same rendering device are permitted regardless of geographic locale, thereby allowing for the relocation of a consumer's rendering devices and libraries of material.
Hannah, Majidimehr, Taylor, Epstein and other prior arts do not singularly or in combination disclose the limitations “access a configuration file in response to the first report, the configuration file from the first computing device, the configuration file including the media identifier, the event identifier, a location associated with the media device, and time offset data, the time offset data including a time difference between a time zone of the media device and a reference time zone” in independent claim 2 and similarly in independent claims 9 and 16. These limitations in combination with the remaining claim limitations provide a novel approach to facilitate local time-based digital audio measurement (IFW [Abstract]).
Dependent claims 3-8, 10-15 and 17-21 are allowed based on their dependencies on their respective independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXON F DABIPI whose telephone number is (571)270-3673. The examiner can normally be reached 8:30 -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










/D.F.D/Examiner, Art Unit 2451                                                                                                                                                                                                        

/Chris Parry/Supervisory Patent Examiner, Art Unit 2451